                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

CHRISTINA RAMIREZ                                                           PLAINTIFF


       v.                             CIVIL NO. 18-5048


NANCY A. BERRYHILL, Commissioner
Social Security Administration                                              DEFENDANT


                               MEMORANDUM OPINION

       Plaintiff, Christina Ramirez, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying her claims for a period of disability and disability insurance benefits

(DIB) and supplemental security income (SSI) benefits under the provisions of Titles II and

XVI of the Social Security Act (Act). In this judicial review, the Court must determine whether

there is substantial evidence in the administrative record to support the Commissioner's

decision. See 42 U.S.C. § 405(g).

       Plaintiff protectively filed her current applications for DIB and SSI on September 1,

2015, alleging an inability to work since February 1, 2013, due to a chemical imbalance,

fibromyalgia, diabetes, anxiety, panic attacks, posttraumatic stress disorder, asthma, memory

problems, seizures, bipolar disorder with psychotic tendencies and depression. (Tr. 113, 268,

272). An administrative video hearing was held on December 14, 2016, at which Plaintiff

appeared with counsel and testified. (Tr. 73-109).

       By written decision dated March 13, 2017, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe. (Tr. 36).


                                              1
Specifically, the ALJ found Plaintiff had the following severe impairments: insulin dependent

diabetes mellitus, asthma, anxiety, bipolar disorder, and posttraumatic stress disorder.

However, after reviewing all of the evidence presented, the ALJ determined that Plaintiff’s

impairments did not meet or equal the level of severity of any impairment listed in the Listing

of Impairments found in Appendix I, Subpart P, Regulation No. 4. (Tr. 37). The ALJ found

Plaintiff retained the residual functional capacity (RFC) to:

       perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except as
       follows: The claimant can perform work in a controlled environment with no
       dust, fumes, smoke, or temperature extremes in concentrated amounts. She can
       perform simple tasks with simple instructions and incidental contact with the
       public.

(Tr. 39). With the help of a vocational expert, the ALJ determined Plaintiff could perform

work as an escort vehicle driver, a compact assembler and a copy examiner. (Tr. 44).

       Plaintiff then requested a review of the hearing decision by the Appeals Council, which

after reviewing additional evidence submitted by Plaintiff, denied that request on January 19,

2018. (Tr. 1-7). Subsequently, Plaintiff filed this action. (Doc. 1). This case is before the

undersigned pursuant to the consent of the parties. (Doc. 7). Both parties have filed appeal

briefs, and the case is now ready for decision. (Docs. 14, 15).

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a reasonable

mind would find it adequate to support the Commissioner's decision. The ALJ's decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner's decision, the Court may not reverse it simply because substantial



                                               2
evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       DATED this 6th day of June 2019.




                                                    / Erin L. Wiedemann
                                                   /s
                                                   HON. ERIN L. WIEDEMANN
                                                   UNITED STATES MAGISTRATE JUDGE




                                               3
